 
 
Exhibit 10.34



COMSCORE, INC.
Deferred Stock Units Award Agreement
This DEFERRED STOCK UNITS AWARD AGREEMENT (this “Agreement”) is made as of [●]
(the “Date of Grant”), by and between comScore, Inc., a Delaware corporation
(the “Company”), and [●] (the “Grantee”).
1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the comScore, Inc.
2018 Equity and Incentive Compensation Plan (the “Plan”).
2.    Grant of DSUs. Subject to and upon the terms, conditions and restrictions
set forth in this Agreement and in the Plan, pursuant to authorization under a
resolution of the Committee, the Company has granted to the Grantee as the Date
of Grant [●] deferred stock units (“DSUs”), which shall constitute an award of
Restricted Stock Units under the Plan. Each DSU shall represent the right of the
Grantee to receive one share of Common Stock subject to and upon the terms and
conditions of this Agreement. The DSUs covered by this Agreement are fully
vested and nonforfeitable.
3.    Restrictions on Transfer of DSUs. Subject to Section 15 of the Plan,
neither the DSUs evidenced hereby nor any interest therein or in the shares of
Common Stock underlying such DSUs shall be transferable prior to payment to the
Grantee pursuant to Section 4 hereof other than by will or pursuant to the laws
of descent and distribution.
4.    Form and Time of Payment of DSUs.
(a)    Payment for the DSUs shall be made in the form of Common Stock. The DSUs
will become payable upon the earlier to occur of the following:
(i)    The Grantee’s “separation from service” with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code; or
(ii)    The occurrence of a Change in Control, so long as such Change in Control
qualifies as a “change in control event” within the meaning of Section
409A(a)(2)(A)(v) of the Code.
The date of settlement of the DSUs that become payable pursuant to this Section
4(a) shall be (A) as soon as administratively practicable following (but no
later than 30 days following) the date that is six months following the
Grantee’s separation from service if the DSUs become payable pursuant to clause
(i) above, or (B) the date of the occurrence of the Change in Control, if the
DSUs become payable pursuant to clause (ii) above.
(b)    The Company’s obligations to the Grantee with respect to the DSUs will be
satisfied in full upon the issuance or transfer of Common Stock corresponding to
such DSUs.
5.    Dividend Equivalents; Voting and Other Rights.





--------------------------------------------------------------------------------

 
 
Exhibit 10.34



(a)    The Grantee shall have no rights of ownership in the Common Stock
underlying the DSUs and no right to vote the Common Stock underlying the DSUs
until the date on which the Common Stock underlying the DSUs is issued or
transferred to the Grantee pursuant to Section 4 above.
(b)    From and after the Date of Grant and until the time when the DSUs are
paid in accordance with Section 4 hereof, on the date that the Company pays a
cash dividend (if any) to holders of Common Stock generally, the Grantee shall
be credited with cash per DSU equal to the amount of such dividend. Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including payment) as apply to the DSUs
based on which the dividend equivalents were credited, and such amounts shall be
paid in cash at the same time as the DSUs to which they relate are settled.
(c)    The obligations of the Company under this Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver Common Stock in
the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.
6.    Adjustments. The DSUs and the number of shares of Common Stock issuable
for each DSU, and the other terms and conditions of the grant evidenced by this
Agreement, are subject to mandatory adjustment, including as provided in Section
11 of the Plan.
7.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to the Grantee of Common Stock or any other payment to the Grantee or
any other payment event under this Agreement, the Grantee agrees that the
Grantee will satisfy such requirement in a manner determined by the Committee
prior to any payment to the Grantee, including but not limited to a “sell to
cover” transaction through a bank or broker. It shall be a condition to the
obligation of the Company to make any such delivery or payment that the Grantee
has satisfied such requirement in the form or manner specified by the Company.
In no event will the market value of the Common Stock to be withheld, sold
and/or delivered pursuant to this Section 7 to satisfy applicable withholding
taxes exceed the maximum amount of taxes or other amounts that could be required
to be withheld without creating adverse accounting treatment for the Company
with respect to the award of DSUs covered by this Agreement, as determined by
the Committee.
8.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
9.    Compliance with or Exemption from Section 409A of the Code. To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the


2

--------------------------------------------------------------------------------

 
 
Exhibit 10.34



Code (which amendment may be retroactive to the extent permitted by Section 409A
of the Code and may be made by the Company without the consent of the Grantee).
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code, and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest, or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.
10.    Interpretation. Any reference in this Agreement to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
11.    No Right to Future Awards or Employment. The grant of the DSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the DSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.
12.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
13.    Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the grant of the DSUs. Without limiting the scope of
the preceding sentence, all prior understandings and agreements among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. Any amendment to the Plan shall be deemed to
be an amendment to this Agreement to the extent that the amendment is applicable
hereto, and the Committee has the right to amend, alter, suspend, discontinue or
cancel the DSUs, prospectively or retroactively; provided, however, that (a) no
amendment shall adversely affect the rights of the Grantee under this Agreement
without the Grantee’s written consent, and (b) the Grantee’s consent shall not
be required to an amendment that is deemed necessary by the Company to ensure
compliance with Section 409A of the Code or Section 10D of the Exchange Act.
14.    Severability and Waiver. In the event that one or more of the provisions
of this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable. Waiver by any party of any breach of this
Agreement or failure to exercise any right hereunder shall not be deemed to be a


3

--------------------------------------------------------------------------------

 
 
Exhibit 10.34



waiver of any other breach or right. The failure of any party to take action by
reason of such breach or to exercise any such right shall not deprive the party
of the right to take action at any time while or after such breach or condition
giving rise to such right continues.
15.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement, and the resolution of any such
questions by the Committee shall be final and binding on the Grantee and the
Company.
16.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the DSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an online or electronic
system established and maintained by the Company or another third party
designated by the Company.
17.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
18.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Delivery of an executed counterpart of the Agreement by
facsimile or in electronic format shall be effective as delivery of a manually
executed counterpart of the Agreement.
20.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
21.    Company Recoupment of Awards. Notwithstanding anything in this Agreement
to the contrary, the Grantee acknowledges and agrees that this Agreement and the
award described herein are subject to the terms and conditions of the Company’s
clawback policy (if any) as may be in effect from time to time specifically to
implement Section 10D of the Exchange Act and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Stock may be traded).
IN ORDER TO RECEIVE THE BENEFITS OF THIS AGREEMENT, AND FOR THE AWARD TO BE
EFFECTIVE, GRANTEE MUST ACCEPT THE AWARD IN THE COMPANY’S ONLINE


4

--------------------------------------------------------------------------------

 
 
Exhibit 10.34



EQUITY ADMINISTRATION SYSTEM. IF GRANTEE FAILS TO SATISFY THE ACCEPTANCE
REQUIREMENT WITHIN 90 DAYS AFTER THE DATE OF GRANT, THEN (1) THIS AGREEMENT WILL
BE OF NO FORCE OR EFFECT AND THE AWARD GRANTED HEREIN WILL BE AUTOMATICALLY
FORFEITED TO THE COMPANY WITHOUT CONSIDERATION, AND (2) NEITHER GRANTEE NOR THE
COMPANY WILL HAVE ANY FUTURE RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.
[SIGNATURES ON FOLLOWING PAGE]


5

--------------------------------------------------------------------------------


 
 
Exhibit 10.34



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by an
officer thereunto duly authorized, and the Grantee has executed this Agreement,
effective for all purposes as provided above.
COMSCORE, INC.




By:                    
Name:
Title:




GRANTEE




                                
Name:


SIGNATURE PAGE TO
DEFERRED STOCK UNITS AWARD AGREEMENT